     Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 1 of 7 PageID #: 61




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

STEPHEN COSTELLO,                                                                           Plaintiff,

v.                                                             Civil Action No. 3:19-cv-P914-DJH

KATHLEEN KENNEY, COMMISSIONER, et al.,                                                   Defendants.

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

        This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, this action will be dismissed in part and allowed to continue in part.

                                I. SUMMARY OF COMPLAINT

        Plaintiff is incarcerated at Kentucky State Reformatory (KSR). He brings this action

against Kentucky Department of Corrections (KDOC) Commissioner Kathleen Kenney; KSR

Warden Anna L. Valentine; KSR Unit Administrator Kim Thompson; and KSR “Commissions

Officer” Adam Aranda. Plaintiff sues these Defendants in both their official and individual

capacities. Plaintiff also lists Hillary Rucker as a Defendant in the caption of the complaint but

does not identify who she works for or in what capacity she is being sued. For purposes of this

initial review, the Court will assume that she is also a state official whom Plaintiff intended to

sue in both her official and individual capacities.

        Plaintiff makes the following allegations in the complaint:

        On the date of 02/26/2019 at 2:37 p.m. I was attacked by another inmate because
        he was paid to do so by the officer who allowed him to get free from restraints
        (Officer Adam Aranda). I filed a grievance given the KYDOC a chance to fix the
        situation. But at every level of that grievance I was told, even though the staff knew
        about the conflict I had with the officer and other inmate, this attacked on me was
        still allowed to happen. And since the incident I’m in a state of mind to where I
   Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 2 of 7 PageID #: 62




        can trust no one, even the people who I’m suppose to trust to keep me safe. I wake
        up some times in heavy sweats. I don’t know if other officers have paid other
        inmates to jump on me, and I feel like my 8th Amendment right not to be attacked
        was violated because the staff did not do all they could to insure I was not attacked
        by another inmate. . . .

        As relief, Plaintiff seeks damages.

                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will



                                                    2
  Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 3 of 7 PageID #: 63




not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

        “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).




                                                  3
    Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 4 of 7 PageID #: 64




          A. Official-Capacity Claims

          As indicated above, Plaintiff sues Defendants in their official capacities. “Official-

capacity suits . . . ‘generally represent only another way of pleading an action against an entity of

which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985). State officials

sued in their official capacities for damages are absolutely immune from § 1983 liability under

the Eleventh Amendment.1 See Kentucky v. Graham, 473 U.S. at 169 (“This Eleventh

Amendment bar remains in effect when State officials are sued for damages in their official

capacity.”). In addition, when a state official is sued in his official capacity for monetary

damages, he is not a “person” subject to suit within the meaning of § 1983. Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 71 (1989). Accordingly, Plaintiff’s official-capacity claims against

Defendants will be dismissed for failure to state a claim upon which relief may be granted and

for seeking monetary damages from Defendants who are immune from such relief.

          B. Individual-Capacity Claims

                 1. Defendant Aranda

          Upon consideration, the Court will allow an Eighth Amendment failure-to-protect claim

to proceed against Defendant Aranda in his individual capacity. In allowing this claim to

proceed, the Court passed no judgment upon its merit or upon the ultimate outcome of this

action.

                 2. Remaining Defendants

          Plaintiff’s individual-capacity claims against the remaining Defendants must be

dismissed for several reasons. First, Plaintiff makes no allegations against these Defendants. It



1
  The Eleventh Amendment provides that “[T]he Judicial power of the United States shall not be construed to extend
to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State,
or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.

                                                         4
   Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 5 of 7 PageID #: 65




is axiomatic that a complaint under 42 U.S.C. § 1983 must show a causal connection between the

named defendants and the alleged constitutional deprivation . . . .” Cox v. Barksdale, 810 F.2d

200, 1986 U.S. App. LEXIS 33615, *2 (6th Cir. Nov. 13, 1986) (citing Bellamy v. Bradley,

729 F.2d 416, 421 (6th Cir. 1984); Dunn v. Tennessee, 697 F.2d 121, 128 (6th Cir. 1982)).

The specific facts of the complaint must explain how the defendants are personally responsible

for the alleged injuries. Smith v. Rowe, 761 F.2d 360, 369 (7th Cir. 1985). “Where a complaint

alleges no specific act or conduct on the part of the defendant and the complaint is silent as to the

defendant except for his name appearing in the caption, the complaint is properly dismissed,

even under the liberal construction to be given pro se complaints.” Potter v. Clark, 497 F.2d

1206, 1207 (7th Cir. 1974); see also Copeland v. Machulis, 57 F.3d 476, 481 (6th Cir. 1995)

(per curiam) (stating that personal involvement by the defendant is an essential element in

a § 1983 cause of action asserting a constitutional deprivation); LeMasters v. Fabian, No. 09-702

DSD/AJB, 2009 U.S. Dist. LEXIS 53016, at *5 (D. Minn. May 18, 2009) (“To state an

actionable civil rights claim against a government official or entity, a complaint must include

specific factual allegations showing how that particular party’s own personal acts or omissions

directly caused a violation of the plaintiff’s constitutional rights.”)

        Moreover, to the extent that Plaintiff is attempting to hold these Defendants liable under a

theory of respondeat superior, his claims against them would still fail. The doctrine of

respondeat superior, or the right to control employees, does not apply in § 1983 actions to impute

liability onto supervisors. Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978);

Cardinal v. Metrish, 564 F.3d 794, 802-03 (6th Cir. 2009); Bellamy v. Bradley, 729 F.2d 416,

421 (6th Cir. 1984). Additionally, “simple awareness of employees’ misconduct does not lead to

supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003) (citing Lillard v.



                                                   5
   Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 6 of 7 PageID #: 66




Shelby Cty. Bd. of Educ., 76 F.3d 716, 728 (6th Cir. 1996)); see also Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir. 1999) (stating that supervisory liability “must be based on active

unconstitutional behavior and cannot be based upon ‘a mere failure to act’”) (quoting Salehpour

v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)).

          Finally, the Court observes that Plaintiff cannot hold any Defendant liable under

§ 1983 for denying a grievance or grievance appeal. “The mere denial of a prisoner’s grievance

states no claim of constitutional dimension.” Alder v. Corr. Med. Servs., 73 F. App’x 839, 841

(6th Cir. 2003); see also Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (“The ‘denial of

administrative grievances . . .’ by prison officials does not subject supervisors to liability under

§ 1983.”) (quoting Shehee v. Luttrell, 199 F.3d at 300); Lee v. Mich. Parole Bd., 104 F. App’x

490, 493 (6th Cir. 2004) (“Section 1983 liability may not be imposed simply because a defendant

denied an administrative grievance or failed to act based upon information contained in a

grievance.”); Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (same).

                                        IV. CONCLUSION

          For the foregoing reason, IT IS HEREBY ORDERED that Plaintiff’s claims against

Defendants Kenney, Valentine, Thompson, and Rucker are DISMISSED pursuant to 28

U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted and pursuant

to 28 U.S.C. § 1915A(b)(2) for seeking monetary relief from a defendant who is immune from

such relief.

          The Clerk of Court is DIRECTED to terminate these Defendants as parties to this

action.

          IT IS FURTHER ORDERED that Plaintiff’s official-capacity claim against Defendant

Aranda is DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon



                                                   6
      Case 3:19-cv-00914-DJH Document 8 Filed 05/26/20 Page 7 of 7 PageID #: 67




which relief may be granted and pursuant to 28 U.S.C. § 1915A(b)(2) for seeking monetary relief

from a defendant who is immune from such relief.

         The Court will enter a Service and Scheduling Order to govern the development of the

Eighth Amendment failure-to-protect claim it has allowed to proceed against Defendant Aranda

in his individual capacity.

Date:   May 26, 2020




                                                          David J. Hale, Judge
                                                       United States District Court
cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4415.011




                                                       7
